COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lawrence Sobogun v. Velimir Rasic

Appellate case number:    01-21-00117-CV

Trial court case number: 20-CCV-067777

Trial court:              County Court at Law No. 5 of Fort Bend County

        Appellant Lawrence Sobogun’s appeal was dismissed on his own motion on October 28,
2021. On November 15, 2021, appellant filed a motion for extension of time to file a motion for
rehearing, which was due on November 12, 2021. The motion did not comply with Texas Rules
of Appellate Procedure 9.5(d) and 9.5(e) (requiring service of filed documents on all parties and
certificate of service that states date and manner of service and name and address of each person
served) or 10.5 (b) (requiring motion for extension of time to state deadline for filing motion for
rehearing, length of extension sought, facts relied on to explain need for extension, and number
of previous extensions granted). See TEX. R. APP. P. 9.5(d), 9.5(e), 10.5(b). On November 16,
2021, the Court denied the motion for extension of time but advised it would consider a
compliant motion filed on or before November 29, 2021. See TEX. R. APP. P. 4.1(a).
        On November 30, 2021, appellant filed a second motion for extension of time that did not
correct any of the deficiencies in the first motion. The motion merely states that appellant is not
an attorney, cannot afford one, and does not know how the filing procedure works. See In the
Interest of J.P., 365 S.W.3d 833, 837 (Tex. App.—Dallas 2012, no pet.) (“Pro se litigants are
held to the same standards as attorneys and must comply with all applicable and mandatory rules
of pleading and procedure.”).
       Appellant’s second motion for extension of time to file a motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                           Acting for the Court


Panel consists of: Justices Goodman, Landau, and Countiss

Date: January 11, 2022